Case 8:18-cv-01899-JVS-DFM Document 4 Filed 10/23/18 Page 1 of 2 Page ID #:87



 1   M. ELIZABETH DAY (SBN 177125)
 2   eday@feinday.com
     DAVID ALBERTI (SBN 220265)
 3   dalberti@feinday.com
 4   SAL LIM (SBN 211836)
     slim@feinday.com
 5   MARC BELLOLI (SBN 244290)
 6   mbelloli@feinday.com
     FEINBERG DAY ALBERTI LIM &
 7   BELLOLI LLP
 8   1600 El Camino Real, Suite 280
     Menlo Park, CA 94025
 9   Tel: 650.618.4360
10   Fax: 650.618.4368
11   Attorneys for Uniloc 2017 LLC and
12   Uniloc Licensing USA LLC
13                         UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
15   UNILOC 2017 LLC and UNILOC             CASE NO. 8:18-cv-01899
16   LICENSING USA LLC,
                                            FED. R. CIV. P. 7.1 DISCLOSURE
17               Plaintiffs,                STATEMENT AND LOCAL RULE
18         v.                               7.1-1 CERTIFICATION AS TO
                                            INTERESTED PARTIES
19   NETFLIX, INC.,
20               Defendant.                 DEMAND FOR JURY TRIAL

21
22
23
24
25
26
27
28

       NOTICE OF INTERESTED PARTIES                     CASE NO. 8:18-CV-01899
Case 8:18-cv-01899-JVS-DFM Document 4 Filed 10/23/18 Page 2 of 2 Page ID #:88



 1         Pursuant to Fed. R. Civ. P. 7.1, Uniloc 2017 LLC and Uniloc Licensing USA
 2   LLC identify the following entities:
 3             • For Uniloc 2017 LLC: CF Uniloc Holdings LLC is the parent
 4                corporation
 5             • For Uniloc Licensing USA LLC: None
 6         Pursuant to Local Rule 7.1-1, the undersigned counsel of record for Uniloc
 7   2017 LLC and Uniloc Licensing USA LLC, certifies that the following listed party
 8   (or parties) may have a pecuniary interest in the outcome of this case. These
 9   representations are made to enable the Court to evaluate the possible
10   disqualification or recusal:
11             • For Uniloc 2017 LLC: CF Uniloc Holdings LLC
12             • For Uniloc Licensing USA LLC: None
13
14   Dated: October 23, 2018        FEINBERG DAY ALBERTI LIM & BELLOLI
                                    LLP
15
16                                  By: /s/ M. Elizabeth Day
                                       M. Elizabeth Day
17                                     Attorneys for Plaintiffs
18                                     Uniloc 2017 LLC and Uniloc Licensing USA
                                       LLC
19
20
21
22
23
24
25
26
27
28
                                             -1-
       NOTICE OF INTERESTED PARTIES                          CASE NO. 8:18-CV-01899
